Citation Nr: 0908240	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
status post fracture, right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from December 1968 
to October 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claim was remanded by the Board in 
September 2008 for the purpose of ensuring that the appellant 
had been properly informed of the information he needed to 
present in order to prevail on his claim.  This information 
was provided to the appellant and the claim has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant suffered from a fracture of the right 
fibula and tibia in 1983 for which he received treatment at 
the Memphis VA Medical Center.  

3.  Although the appellant has a right leg disability, this 
condition was not the result of VA hospital/medical care or 
treatment or the lack thereof, and the evidence does not show 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
fracture of the right tibia and fibula have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the Appeals Management Center (AMC) in 
October 2008.  This letter informed the appellant of what 
evidence was required to substantiate the claim for benefits 
pursuant to 38 U.S.C. § 1151 and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the appellant 
has undergone a VA examination of his leg and the results of 
that examination have been included in the claims folder for 
review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has come before the VA claiming that surgery 
that was accomplished on his right leg in 1983 at the Memphis 
VA Medical Center (VAMC) was faulty.  He asserts that because 
the leg was not "properly set", the leg has "caused him 
problems".  He claims that the leg did not heal properly and 
now he must walk with a cane, which, in turn causes stress on 
his back.  Thus, he believes that because of the surgical 
treatment, he now has an additional disability that is the 
fault of the VA health care system.  He has submitted a claim 
for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).

The law provided, under 38 U.S.C.A. § 1151(West 1991), that 
where a appellant shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
appellant's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the US Supreme 
Court (Supreme Court) found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the implementing 
regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect the regulation's inclusion of a 
fault or accident requirement.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that 
same Court decision further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . VA's 
action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability, but that not every additional disability was 
compensable. 

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded "that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined 
to injuries that are the necessary, or at most, close to 
certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the appellant, or, in 
appropriate cases, the appellant's representative.  
'Necessary consequences' are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date. See VAOPGCPREC 
40-97.

The regulations were amended to extend benefits under 38 
U.S.C. § 1151 based on participation in compensated work 
therapy (CWT) program and are not relevant to this case.  69 
Fed. Reg. 46,426 (Aug. 3, 2004).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2008).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination. 
38 C.F.R. § 3.358(c)(1), (2) (2008).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2008).

The appellant has contended that as a result of his an 
operation that was conducted on his leg at the VAMC in 
Memphis, Tennessee, he now suffers from a more severe 
condition than the one for which he received the operation.  
The record indicates that in January 1983, a concrete slab 
fell across the appellant's right lower leg with a deformity 
being noticed in the area of the distal third of the tibia 
and fibula.  He was subsequently admitted to the Memphis 
VAMC.  He subsequently received treatment at the VAMC; this 
treatment included the use of pins, a cast, and plaster.  He 
received continued outpatient treatment at the Orthopedic 
Clinic of the Memphis VAMC.  This occurred until November 
1984.  

In conjunction with this claim, the appellant underwent a VA 
examination of the leg in October 2005.  X-ray films were 
produced and reviewed by the examiner.  Upon completion of 
the exam, the appellant was diagnosed as having a healed 
fracture of the right tibia and fibula with arthritis of the 
right ankle.  The examiner further added:

The veteran has a comminuted fracture 
(not a simple fracture) of the tibia and 
fibula at the junction of the middle and 
distal thirds.  This was treated with 
closed reduction initially with a long-
leg cast, but alignment could not be 
maintained.  This was changed to a 
percutaneously inserts pins above and 
below the fracture site incorporated with 
a case.

Such treatment, that is use of "pins and 
cast" for fractures that are difficult 
to align was the frequently used 
treatment at that time (1983-1984).  Such 
is not the case now, some 20 years later.  
Currently, if such a problem were 
encountered with maintaining the 
alignment of the tibia and fibula then 
percutaneously inserted intermedullary 
nail is more likely to have been used.  
However, that was not the standard of 
care nor was that care used to any 
extensive degree in 1983, as it is today.

The veteran went on with case treatment 
until healing occurred with residual, 
according to the records.  5 degrees of 
varus and 5 degrees posterior angulation.

Such residual angulation is, according to 
the current literature, perfect[ally] 
acceptable with a good functional result 
and does not represent treatment below 
the standard of care.  That is, 5 degrees 
of varus is well-tolerated [by] the ankle 
and 5 degrees posterior angulation is 
well-tolerated with standing and walking.

The veteran's shortening at 1 cm is 
further well-accepted and is not 
considered, according to current 
literature, to be below the standard of 
care.  When I say current literature, I 
also mean literature even dating back to 
the 1980's.

The veteran's need for an orthotic in his 
shoe is reasonable if it provides 
symptomatic relief.

The veteran does have a permanent 
restriction of the range of motion of the 
ankle and of the subtallar joint.  These 
lateral limitations are not at all 
uncommon with prolonged cast 
immobilization, as was required to 
achieve healing.  Again, this does not 
represent treatment below the standard of 
care . . . .

....

Therefore, based upon my review of the C-
file, the history of the veteran, as 
presented by the veteran and my physical 
examination, I do not find a current 
disability which was the result of 
treatment by the Memphis VA Medical 
Center.

Secondly, my review and as evidenced by 
my comments above, indicate that the VA 
Health Care Providers were not careless, 
were no negligent, employed proper skill 
and proper judgment in the treatment of 
this comminuted fracture, which is 
difficult to treat.  Nor was there any 
lack of care which resulted in any 
problem which was not reasonable 
foreseeable.  

The doctor further added that while a VA radiologist had 
diagnosed the appellant as having a mal-aligned fracture, he 
disagreed with such an assessment.  The doctor concluded that 
the fracture was healed with only minimal posterior 
angulation and realignment.  

As noted in the doctor's opinion, the appellant's VA medical 
treatment records have been obtained and included in the 
claims folder.  Also included are treatment records from the 
state and those from the Social Security Administration 
(SSA).  These records do not contain an assessment that is 
contrary to the one given by the VA doctor in October 2005.  
In essence, there are only the statements made by the 
appellant some twenty (20) plus years after the initial 
operation in 1983.  

The appellant is not a doctor nor has he undergone medical 
training.  The Board notes that the appellant is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the appellant is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that his current leg disability is 
the result of faulty treatment at the Memphis VAMC.  With 
medical certainty, the appellant cannot claim that his leg 
was improperly set and that the treatment he received caused 
an additional, unforeseeable disability of the leg.  In the 
absence of evidence demonstrating that the appellant has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the appellant may not 
self-diagnose or provide an opinion with respect to the 
causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting what was observed regarding the appellant's broken 
tibia and fibula and the care he received at the Memphis 
VAMC.  The Board also believes that the appellant is sincere 
in expressing the opinion that he now has an additional 
disability due to his treatment.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
nature of the appellant's current leg disability.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

In this instance, the evidence does not show that any VA 
hospital care, medical or surgical treatment, or examination 
resulted in an additional disability of the leg.  The Board 
concludes that the appellant has not suffered "additional 
disability" due to VA medical or surgical treatment within 
the meaning of 38 U.S.C.A. § 1151 (West 2002).  Consequently, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to compensation 
benefits for the residuals of a fracture of the right tibia 
and fibula pursuant to the provisions of 38 U.S.C.A. § 1151.  
His claim must, therefore, be denied.




ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
status post fracture, right tibia and fibula, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


